Title: From George Washington to George Gordon, 15 September 1755
From: Washington, George
To: Gordon, George



[Winchester, 15 September 1755]
To Ensign George Gordon.

You are hereby Ordered, and appointed to act as Cornet of the Light Horse, until further Orders: you are therefore to repair immediately to the Troop, and take the Command thereof, until the arrival of Captain Stuart; and I do hereby Order and require strictly, them and each of them, to obey you as their Cornet. Given under my hand at Winchester, the fifteenth of September, 1755.

G:W.

